Mayes, J.,
delivered the opinion of the court.
This appellant is a negro, and was indicted in the first district of Hinds county on the charge of robbery, convicted, *507and given a sentence of eight years in the penitentiary. A review of this record leaves no doubt as to the propriety of his conviction on the evidence adduced by the state.
Before the trial a motion was made by the counsel for the appellant to quash the indictment on the ground that appellant had been discriminated against, in that no negroes were on the jury. When this motion was made, some testimony was taken in attempted support of it; but the testimony utterly fails to show that there was any discrimination against appellant in any way on account of his race or color. On the contrary, the testimony shows conclusively that the laws of the state have been complied with strictly, and that no person was put on the jury simply because he belonged to the white race, nor was any person kept off because he belonged to the colored race. In the case of Dixon v. State, 74 Miss., 271; 20 South., 839, and Gibson v. State, 162 U. S., 565; 16 Sup. Ct., 904; 40 L. Ed., 1075, all the provisions of our law with reference to the selection of jurors, both by the statute and the Constitution, are reviewed and elaborately discussed, and held not to be violative of any clause or section of the Constitution of the United States. In view of these decisions, and the full discussion of this subject which is contained in them, we do not deem it necessary to go into a further discussion of this subject. t There is nothing in our jury law which does not apply with equal force to all citizens, whatever be their race or color. It is a mistaken impression, which seems to have become prevalent, that in order to constitute a valid jury there must be some negroes in the jury list. Such is not the case. A jury may be composed entirely of negroes, or it may be composed entirely of white persons, or it may be composed of a mixture of the two races; and in either and in any case it is a perfectly lawful jury, provided no one has been excluded or discriminated against simply because he belongs to one race or the other.
Section 2688 of the Code of 1906 provides how the list of jurors shall be procured and of whom it shall be composed. *508It does not say, either in express words or by implication, that the jury shall be composed of white people entirely, or that it shall be composed of colored people, or that it shall be composed of any particular race; but it does say that the jury shall be composed of persons of good intelligence, sound judgment, and fair character. This section provides that the board of supervisors shall select and make the list of persons to serve as jurors, and that they shall use as their guide in making the list “ the registration books of voters, and shall select a list of names of qualified persons of -good intelligence, sound judgment and fair character, and shall take them as nearly as they conveniently can from thé several supervisors’ districts in proportion to the number of qualified persons in each,” etc. This is the guide by which the board of supervisors shall be governed in the selection of those who are to serve as jurors, and it was the object and the purpose of the law to give them wide discretion in the selection of jurors, in order that they might secure persons of good intelligence, sound judgment, and fair character, to the end that there may be nothing but the purest administration of the law. There is nothing in the law which permits them to discriminate and refuse to take a negro on a jury simply because he is a negro; neither are they required to take him on the jury because he is a negro. They are only required to select persons of good moral character, and when, in the exercise of that discretion vested in them by the law, they have done this in an honest purpose to get good men on the jury, irrespective of the race to which they belong, and without discrimination merely on account of race or color, they have exercised a discretion not subject to review by this court, or any other court.

Affirmed.